600 So.2d 570 (1992)
FLORIDA DEPARTMENT OF CORRECTIONS, Petitioner,
v.
Rohan SAVARIAU, Respondent.
No. 92-441.
District Court of Appeal of Florida, Third District.
July 7, 1992.
Judy A. Bone, Miami, for petitioner.
Bennett H. Brummer, Public Defender, and Harvey J. Sepler, Asst. Public Defender, for respondent.
Before NESBITT, BASKIN and FERGUSON, JJ.
PER CURIAM.
We grant petitioner's request for a writ of certiorari, and quash the order under review based on the authority of Florida Department of Corrections v. Wilson, 594 So.2d 330 (Fla. 3d DCA 1992). This cause is remanded for further proceedings upon appropriate notice to petitioner. Respondent's request for a stay of any action to cut his hair is granted pending resolution of this issue on remand.
Certiorari granted.